Citation Nr: 1202614	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, generalized anxiety and a panic disorder, to include as secondary to hypertension.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


REMAND

The Veteran had active service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In September 2010, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

Based on the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's service connection claim for depression, as reflected on the title page. 

The Board previously remanded these matters in December 2010 to the agency of original jurisdiction (AOJ) for additional development.  

In a January 2011 correspondence, the Appeals Management Center (AMC) requested the Veteran identify and submit medical releases for any relevant private treatment and/or hospitalization records, but the record suggests he did not respond.  Nevertheless, private physician, J. J., M.D., provided a June 2010 statement that, while not definitive, strongly suggests he regularly provides medical care to the Veteran for his claimed conditions.  Significantly, the address and contact information for Dr. J is of record, but the claims folder does not reflect sufficient attempts to obtain these records.  Additionally, relevant VA treatment records, dated since January 2011, have not been associated with the claims folder.  Given the present state of the record, the law requires VA to undertake additional efforts to attempt obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  For this reason, the Board must remand the claims to the AOJ for additional development.

Although the Veteran was provided a February 2011 VA examination, related to his acquired psychiatric disorder and erectile dysfunction claims, the examination presently does not provide a sufficient basis to make a fully informed assessment of the Veteran's claims.  As an initial matter and as discussed above, there are likely numerous outstanding relevant medical records that the examiner was unable to consider in providing the February 2011 examination opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, on remand, the Veteran should be scheduled for additional examination with a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, to ascertain any private physician(s) and facility(ies) where he received any treatment and hospitalization for an acquired psychiatric disability and erectile dysfunction, and provide him an appropriate medical records release form for private physician J. Jackson, M.D., and the private Biloxi Regional Medical Center.  Thereafter, undertake all appropriate efforts to attempt to obtain any indicated records via the procedures set forth in 38 C.F.R. § 3.159(c)(1).  All development efforts should be associated with the claims file.

2.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's acquired psychiatric disability and erectile dysfunction.  Any negative response should be in writing, and associated with the claims folder.

3.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for appropriate VA examinations, to determine the current nature, onset and etiology of any acquired psychiatric disorder and erectile dysfunction.  The claims folder must be made available to and reviewed by the respective examiners, with such review noted in the provided report.  The respective examiners should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

The respective examiners should diagnose all acquired psychiatric disorders and erectile dysfunction found to be present.  Then for all diagnosed conditions (s), the examiner must state whether it is at least as likely as not that the condition:

(a) is related to the Veteran's active military service;

(b) had its onset during active military service or within one-year of separation from service;

(c) was caused by a service-connected disability, to specifically include hypertension and associated medication(s); and 

(d) was aggravated by a service-connected disability, to specifically include hypertension and associated medication(s).  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of symptomatology, to include onset and continuity since separation; (II) an April 1974 private medical review summary; (III) a June 1974 Patient History and Health Questionnaire; (IV) a January 1994 comprehensive examination report; (V) March 1994 and June 1994 private treatment records; (VI) a December 2007 VA environmental examination report; (VII) respective June 2010 VA mental health and July 2010 VA annual examination records; (VIII) the June 2010 statement/opinion of private physician, J. Jackson, M.D.; (IX) August 1997, December 2007, June 2010, August 2010 and February 2011 VA examination reports; and (X) any other medical evidence deemed pertinent.

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report. 

4.  Upon competition of the aforementioned development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

